Dowling, P. J.
(dissenting). I dissent upon the ground that, as a matter of law, under petitioner’s contract with defendant and the *550Producing Managers-Actors Equity form of Run of the Play contract, by reference made a part of the said contract, petitioner could in no event recover more than two weeks’ salary, which has been tendered her and is conceded due her, and, therefore, there is nothing left to be submitted to arbitration.
Order reversed, with costs, and motion granted. Settle order on notice.